ORDER

PER CURIAM.
The order of the Commonwealth Court is VACATED, and the matter is remanded for reconsideration in light of Pa.R.A.P. 1503.1

. The Commonwealth Court’s order denying reconsideration states as follows:
To the extent that petitioner requests this court to address the claims he raises in connection to his parole revocation and respondent's denial of administrative relief, such claims must be raised in a timely petition for review addressed to this court's appellate jurisdiction.
Pa.R.A.P. 1503, however, embodies a safe-harbor rule that requires the court to treat an improvidently filed original jurisdiction action *883as a matter raised within the court’s appellate jurisdiction, assuming that it was filed within the relevant appeal period. To the extent that there are ambiguities in the original filing, under the rule, the appellate court may require that the papers be clarified by amendment.